Francis X. Conlon, J.
Motion to open the default of the petitioner in opposing the application of tenant to intervene and prosecute an appeal and on opening the default to deny the motion to intervene, is denied. While it is true that neither the State Rent Administrator nor the petitioner was served properly with the notice of motion, however on the matter now submitted the court does not believe that intervention should be denied on the merits. Section 9 of the State Residential Rent Law (L. 1946, eh. 274, as amd. by L. 1951, ch. 443) allows “ Any person who is aggrieved by the final determination of a protest ’ ’ to petition the Supreme Court for review. Section 1298 of the *401Civil Practice Act allows a person specially and beneficially interested in upholding or annulling a determination to be admitted as a party to the proceeding. Section 193-b permits intervention upon a timely application when the representations of the applicant’s interest by existing parties is or may be inadequate. While the Bent Administrator was defending his determination, there was no need for the applicant to intervene; however when the Administrator decided to abide by the court’s decision and not appeal, the applicant was entitled to intervene and prosecute the appeal.